DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The copies of the certified copy has been filed in parent Application No. 15/737543, which is a National Stage application from the International Bureau (PCT Rule 17.2(a).

Claim Objections
Claim 3 is objected to because of the following informalities:  The placement of claim 3 on the claim listing hides the existence of claim 3 by making it appear to be part of preceding claim 2. Any subsequent claim listings should ensure claim 3 is clearly differentiated from claim 2 in the listing.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12, and 13 of U.S. Patent No. 11,092,526 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
1) With regards to claim 1 of the present invention with respect to patented claim 1, the coils of present claim 1 are equivalents to the “receiving coil and a transmitting coil” of the patented claim, and the removal of the “at least one buffering member” from patented claim 1 is an obvious variation as the removal of an element and its function is not a patentable invention. Please see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex parte Rainu, 168 USPQ 375 (PTO Bd. of App. 1969).
2) With regards to claim 2, claim 2 of the present invention fully encompasses patented claim 11 as claim 2 of the present invention does not require the limitation of “a cutout at a place where the contact member and the object to be measured are in contact with each other”. 
3) With regards to claim 3, claim 3 of the present invention has the same limitations of patented claim 12.
4) With regards to claim 4, claim 4 of the present invention fully encompasses patented claim 13 as claim 4 is a generic crank mechanism while patented claim 13 is a specific crank mechanism. 
5) With regards to claim 5, claim 5 of the present invention fully encompasses the limitations of patented claim 13 as both recite the same limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Imoto (US 5,879,312) discloses a hardness tester for living body.
KANDORI et al. (US 2013/0085417 A1), KANDORI et al. (JP 2013076658 A), and KANDORI et al. (JP 5775781 B2) disclose a degree of hardness measurement system and method which utilizes a pair of coils to determine the force and/or pressure applied to the test object.
Sano et al. (US 11,337,641 B2) discloses a hardness meter which utilizes a magnetic sensor comprised of coils.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855